Name: 76/716/ECSC: Commission Decision of 6 August 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (82nd derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-09-04

 Avis juridique important|31976D071676/716/ECSC: Commission Decision of 6 August 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (82nd derogation) Official Journal L 243 , 04/09/1976 P. 0025 - 0025+++++( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . ( 2 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . COMMISSION DECISION OF 6 AUGUST 1976 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION 1/64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 82ND DEROGATION ) ( 76/716/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COOL AND STEEL COMMUNITY , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION 1/64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTION DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS BY THE DECISION OF 20 JANUARY 1976 THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL AND ACTING IN AGREEMENT WITH THE COMMISSION , DECIDED TO SUSPEND THE IMPORT DUTIES APPLICABLE IN THE COMMUNITY ON PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY , HEREINAFTER REFERRED TO AS " THE OCT " ; WHEREAS THIS DECISION ENTERED INTO FORCE AT THE SAME TIME AS THE COUNCIL DECISION OF 29 JUNE 1976 CONCERNING THE ASSOCIATION BETWEEN THE OCT AND THE EUROPEAN ECONOMIC COMMUNITY ( 2 ) , AND WILL REMAIN IN FORCE UNTIL 1 MARCH 1980 ; WHEREAS THE PRODUCTS AFFECTED INCLUDE PIG-IRON , HIGH CARBON FERRO-MANGANESE AND THE IRON AND STEEL PRODUCTS FALLING WITHIN CHAPTER 73 OF THE COMMON CUSTOMS TARRIF FOR WHICH MINIMUM DUTIES WERE CREATED BY HIGH AUTHORITY RECOMMENDATION 1/64 AND BY THE INSTRUMENTS AMENDING IT ; WHEREAS , HOWEVER , IN RESPECT OF SPECIAL CASES , SUCH AS WHERE COMMERCIAL POLICY OR CUSTOMS PROCEDURE SO REQUIRES , ARTICLE 3 OF THE RECOMMENDATION MAKES PROVISION FOR DEROGATIONS FROM THE MINIMUM RATES , SUCH DEROGATIONS TO BE MADE BY A COMMISSION DECISION ; WHEREAS SUCH A SPECIAL COMMERCIAL POLICY SITUATION ARISES FROM THE ADOPTION OF AUTONOMOUS DECISIONS HAVING A FAVOURABLE EFFECT ON THE PATTERN OF TRADE , SUCH AS THE DECISION REFERRED TO ABOVE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MEMBER STATES ARE AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS ARISING UNDER HIGH AUTHORITY RECOMMENDATION 1/64 TO THE EXTENT NECESSARY TO SUSPEND IMPORT DUTIES AND CHARGES HAVING AN EFFECT EQUIVALENT TO SUCH DUTIES OR THE LEVYING OF SUCH DUTIES AND CHARGES ON IRON AND STEEL PRODUCTS ORIGINATING IN THE OCT . ARTICLE 2 1 . THIS DECISION IS ADDRESSED TO THE MEMBER STATES . 2 . THIS DECISION SHALL ENTER INTO FORCE ON 10 AUGUST 1976 AND SHALL APPLY WITH EFFECT FROM THE ENTRY INTO FORCE OF THE DECISION OF 20 JANUARY 1976 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL ; IT SHALL APPLY UNTIL 1 MARCH 1980 . DONE AT BRUSSELS , 6 AUGUST 1976 . FOR THE COMMISSION CHRISTOPHER SOAMES VICE-PRESIDENT